Case: 17-40880      Document: 00514629310         Page: 1    Date Filed: 09/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 17-40880
                                                                                 FILED
                                                                         September 5, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
DARLENE C. BALISTRERI-AMRHEIN,

                                                 Plaintiff-Appellant

v.

JEFFREY WALL, United States Solicitor General; JEFFERSON B.
SESSIONS, III, U. S. ATTORNEY GENERAL, United States Attorney
General; DEPARTMENT OF JUSTICE; ERNEST CHUCK GRASSLEY,
Chairman; UNITED STATES HOUSE JUDICIARY COMMITTEE, et al,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:16-CV-112


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Darlene C. Balistreri-Amrhein moves for leave to proceed in forma
pauperis (IFP) on appeal from the district court’s denial of the second motion
for reconsideration filed in her civil action, which challenged, inter alia, a real
estate transaction.        The district court dismissed Balistreri-Amrhein’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40880     Document: 00514629310       Page: 2   Date Filed: 09/05/2018


                                   No. 17-40880

underlying complaint pursuant to 28 U.S.C. §1915(e)(2)(B). In denying the
second motion for reconsideration, the district court found that it presented
issues that had already been considered and rejected. Accordingly, it declined
to consider the issues again, found that Balistreri-Amrhein’s appeal was not
taken in good faith, and denied her leave to proceed IFP on appeal.
      In this court, we discern Balistreri-Amrhein’s arguments as follows:
members of the judiciary have acted improperly; she was the victim of a real
estate scam; and a prior order of the Northern District of Texas that prohibited
her from filing further civil actions without first obtaining leave of court is void.
Balistreri-Amrhein also presented arguments regarding the many problems
she experienced with the house she purchased. To the extent that these claims
were raised or could have been raised earlier than the second motion for
reconsideration, her contentions fail to raise a legal point for appeal that is
arguable on the merits. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983);
see also Templet v. HydroChem Inc., 367 F.3d 473, 478-79 (5th Cir. 2004);
Latham v. Wells Fargo Bank, N.A., 987 F.2d 1199, 1204 (5th Cir. 1993). To the
extent Balistreri-Amrhein raises speculative and conclusory claims of conflicts
of interest, bias, cover-ups, and conspiracies, she has not shown a nonfrivolous
appellate issue. See Howard, 707 F.2d at 220; Coleman v. Lincoln Par. Det.
Ctr., 858 F.3d 307, 309 (5th Cir. 2017).
      Additionally, we discern that Balistreri-Amrhein challenges the failure
of the district court and the magistrate judge herein to serve the defendants.
This claim does not raise a nonfrivolous appellate issue. In re Jacobs, 213 F.3d
289, 290 (5th Cir. 2000); Baugh v. Taylor, 117 F.3d 197, 200 (5th Cir. 1997).
      Accordingly, we DENY Balistreri-Amrhein’s motion to proceed IFP on
appeal and DISMISS the appeal as frivolous. See Baugh, 117 F.3d at 202
& n.24; 5TH CIR. R. 42.2.



                                         2
    Case: 17-40880    Document: 00514629310      Page: 3   Date Filed: 09/05/2018


                                  No. 17-40880

      Balistreri-Amrhein is WARNED that future frivolous, repetitive, or
otherwise abusive filings will result in the imposition of sanctions, which may
include dismissal, monetary sanctions, and restrictions on her ability to file
pleadings in this court and any court subject to this court’s jurisdiction.




                                        3